Tilghman C. J.
The plaintiff in this suit, laid his damages in his declaration at 400 dollars; and hence it is contended, that the sum in controversy in this suit, exceeded one hundred dollars, ?and therefore the cause should have been transferred to the District Court. The plaintiff’s counsel has cited cases which prove, that in actions sounding purely in tort, such as trespass vi et armis &c., there is no standard for estimating the sum in controversy, but the amount of damages laid in the declaration. Granting it to be so, the rule is not applicable to the present case, where, in the progress of the cause, and before the act of assembly was made, an issue was joined, reducing the matter in con*524troversy to a certainty. In replevin, the avowant is-in nature of a plaintiff; not having claimed the property, and resting his cause on the demand for rent, the amount of that rent, and not the property of the goods, became .the matter in controversy. This amount having been stated by the avow-ant, and found-by the jury to be less than one hundred dollars, I am of ¡opinion,.that the ¡jurisdiction of the Court of Common Pleas was not divested, and therefore the judgment should be affirmed.
Yeates J.
The sheriff’s return and the pleadings in this case furnish certain indicia, by which the Court’s jurisdiction may be determined.
The plaintiff’s attorney, in his prcecipe for :the replevin, marked the .claim of the defendant to be for 87 dollars and 50 cents, on account of rent. The sheriff returned, that the had'replevied the goods and delivered them to the plaintiff. The. plaintiff laid his damage in his declaration at 400 dollars. The defendant avowed the taking for rent in arrear, which, though generally expressed, must be supposed to be for a certain sum, as claimed by him, and the .plaintiff replied, there was no rent in arrear. On this point they were at issue, which remained properly to be tried in the Court of Common Pleas, the demand in controversy not exceeding 100 dollars. Both parties aré actors in replevin. The plaintiff did not go for the value of his goods, for they had been previously delivered to him by the sheriff. He merely resisted the claim of rent. I think the Court of Common Pleas acted correctly in asserting their jurisdiction, and that the cause ought not to have been transferred to the District Court. The necessary result is, that the judgment of the Court below be affirmed.
Brackenridge J. concurred with the Chief Justice.
Judgment affirmed.